UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6721



JIMMIE LEE CARPENTER,

                                            Plaintiff - Appellant,

          versus

NORTH CAROLINA DEPARTMENT OF CORRECTIONS; JACK
WARD, Superintendent; J. W. HUNTER, Sergeant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-94-273)


Submitted:   December 12, 1996         Decided:     December 18, 1996


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Jimmie Lee Carpenter, Appellant Pro Se. David L. Woodard, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Carpenter v. North Carolina Dep't of Corrections, No. CA-94-273
(W.D.N.C. Mar. 25, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2